Citation Nr: 1618986	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2015, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence directly to the Board; he also submitted a waiver of local consideration of the evidence at that time.  This waiver and a transcript of the hearing are contained in the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative arthritis of the feet had its onset in active military service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative arthritis of the feet are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable action taken herein as to the Veteran's claim of entitlement to service connection for bilateral foot degenerative arthritis, no discussion of the VCAA requirements are required.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004). 
However, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the disability's severity and, if so, whether it was beyond the natural progression of the disease.  38 C.F.R. § 3.306(a). The claimant bears the burden of showing that the preexisting condition worsened in service.  Wagner, supra.  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet.App. 231 (2011). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran claims that his bilateral foot disability is due to his military service.  See Board's hearing transcript dated January 2015.  Specifically, he claims that his bilateral foot disability is the result of running in military boots with heavy equipment and parachute jumps during service.  See, e.g., Veteran's statement dated August 2012.  Furthermore, he explained that he participated in 52 parachute jumps and that the force of the landings caused his feet to hurt.  Id. 

The Veteran's DD Form 214 and personnel records reflect that he completed a basic airborne course and was a recepit of Parachute Badge.  Therefore, it is reasonable to assume that the Veteran indeed participated in a number of parachute jumps, as his statements and testimony are credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

The Veteran's October 1976 enlistment examination report documents a diagnosis of pes planus, asymptomatic.  A March 1972 service treatment record (STR) notes the Veteran's complaints of a right swollen foot; the examining physician assessed a right foot bruise.  His August 1979 separation examination report is absent any complaint, treatment, or diagnosis of a foot disability.  

The Veteran testified during the January 2015 Board hearing, that he sought post service treatment for his feet from a private treatment provider, Heritage Medical Partners.  He stated that his treatment records were destroyed in a fire.  To this end, an October 2013 statement from Heritage Medical Partners medical records department confirmed that the Veteran's treatment records were destroyed in fire. 

The Veteran was afforded a VA examination in January 2013 with an addendum opinion in May 2013.  The Veteran reported bilateral foot soreness in and since service.  The VA examiner, an internist rheumatologist, reviewed the claims file, examined the Veteran, and determined that there was no current foot disability, other than pes planus.  The VA examiner explained that an x-ray report showed no abnormalities of the feet.  The VA examiner opined that the Veteran's bilateral foot pain is less likely than not related to his military service, including as a result of in-service trauma from parachute jumps.  In the VA examiner's rationale for the negative nexus opinion rendered, the VA examiner acknowledged that acute foot pain is "possible" following a hard parachute landing; however, she concluded that there is a lack of evidence that the Veteran's current foot pain is related to his complaints of foot soreness during his military service. 

The VA examiner also opined that the Veteran's pre-existing pes planus is less likely than not aggravated beyond the normal progression during his military service.  The VA examiner reasoned that although a March 1972 STR noted a right bruised foot, his remaining STRs are absent any notation of pes planus.  The VA examiner explained that the Veteran's enlistment examination report shows that his pes planus was asymptotic and in his separation examination report, he stated that he was in good health and that there was no change in his medical condition.

In a September 2014 statement, Dr. J.T. Dychioco, FPOA, FPCS, an orthopedic surgeon, stated that he treated the Veteran for bilateral foot pain.  Dr. J.T. Dychioco indicated that a September 2014 x-ray report revealed bilateral pes planus and bilateral foot degenerative arthritis.  Dr. J.T. Dychioco specified that the x-ray report showed joint space in the metatarsophalangeal joint in the left foot and osteophytes on distal phalanges in both feet.  Dr. J.T. Dychioco opined that the Veteran's bilateral foot degenerative arthritis is related to his military service.  Dr. J.T. Dychioco explained that he physically examined the Veteran and interviewed him concerning his military service and bilateral foot symptoms.  Dr. J.T. Dychioco noted that the Veteran described that during service he experienced pain in both feet, particularly in the morning and that currently he exhibits the same pain occurring at the same time.  Dr. J.T. Dychioco found that the Veteran's repeated stress of parachute jumps and training in military boots on concrete pavement with equipment during service took a "toll" on his feet and resulted in degenerative arthritis.  

Pes planus was noted at entry into service.  As the presumption of soundness does not apply, the Board must determine whether pes planus underwent an increase in severity during service.  See 38 U.S.C.A. § 1153;

In this case, the evidence does not reflect that there was an increase in severity of pes planus during service.  The Veteran's pes planus noted at his entrance examination was described as asymptotic.  Thereafter, STRs are silent as to any complaints or findings of pes planus, including his separation examination report.  The only notation of his feet during service was a right bruised foot.  Crucially, the January 2013 VA examiner opined that the Veteran's pre-existing pes planus was not aggravated by his military service.  As the January 2013 VA examiner explained the reasons for her conclusion, her opinion as to the pre-existing pes planus is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no contrary medical opinion in the evidence of record regarding pes planus.  The weight of the evidence therefore reflects that pes planus pre-existed service and was not aggravated by service, and current pes planus is not related to service.  

The Board finds that the Veteran currently has degenerative arthritis of the feet.  The Board recognizes that the January 2013 VA examiner found that the Veteran did not have a current foot disability, other than pes planus.  However, in September 2014, Dr. J.T. Dychioco diagnosed bilateral foot degenerative arthritis.  The Board finds that Dr. J.T. Dychioco diagnosis of bilateral foot degenerative arthritis is probative, as he provided a detailed summary of the September 2014 x-ray findings that showed degenerative arthritis.  Moreover, the Board finds that such a diagnosis rendered by Dr. J.T. Dychioco an orthopedic specialist is highly persuasive, as he regularly diagnoses and treats orthopedic diseases.  

There is only one opinion of record regarding whether the foot arthritis is related to service and that is a positive one.  While the VA examination report did not note arthritis, the evidence is at least in equipoise as to whether the degenerative changes in the feet are related to service.  The Board finds that the opinion rendered by Dr. J.T. Dychioco, an orthopedic specialist, is persuasive.  Dr. J.T. Dychioco is an orthopedic surgeon who has specialized training and experience with orthopedic conditions and their etiology.  

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral foot degenerative arthritis is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for degenerative arthritis of the feet is allowed.


REMAND

The Veteran claims that his bilateral hearing loss is due to acoustic trauma sustained during military service.  See Board hearing transcript dated January 2015.  Specifically, he asserts that he was exposed to gunfire, various explosives, and artillery during the course of his military occupational specialty (MOS) as a combat engineer and a gunner.

The Veteran's DD Form 214 confirms that his MOS was a combat engineer.  Additionally, he was a recepit of an expert rifle M-16.  

The Veteran was afforded a VA examination in January 2013 to determine the nature and etiology of his bilateral hearing loss.  The VA examiner diagnosed bilateral hearing loss as defined by VA regulation.  The VA examiner opined that the Veteran's hearing loss is not related to his military service.  Although the VA examiner provided a negative nexus opinion, the examiner's rationale is somewhat contradictory.  For instance, the examiner's rationale stated that Veteran was exposed to loud explosions and gunfire during service, and that such exposure to loud noise is "enough to damage hearing."  Further, the VA examiner stated that the hearing loss develops slowly and that 10 years or more of exposure is generally required for significant hearing loss to occur.  

Therefore, the Board finds that a remand is necessary to obtain an addendum opinion for clarification and to determine the etiology of the Veteran's bilateral loss.  

Additionally, since the Veteran was afforded a VA examination, he submitted a private medical opinion suggesting that his bilateral hearing loss is related to his military service.  Thus, upon remand, the VA audiologist should address and consider the Veteran's submitted private medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred back to the VA examiner who provided the January 2013 VA opinion concerning the Veteran's claim for service connection for bilateral hearing loss.  The VA audiologist should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA audiologist.

The VA audiologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) had its clinical onset during military service or is otherwise related to service, to include the conceded in-service acoustic trauma.  

In rendering the above opinion, the examiner must comment on J. Lim-Santos July 2014 opinion, in which he suggested that the Veteran's bilateral hearing loss "could be" related to his military service.  

The VA audiologist should also address the Veteran's lay testimony regarding his hearing acuity symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The VA audiologist must provide a rationale for the opinion given.  The VA audiologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA audiologist rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


